DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 6/10/2019 were accepted.



Response to Amendment
The response filed on 11/20/2020 has been entered and made of record. Claims 1, 3, 5, 10, 12, and 14 are amended. Claims 1-18 are pending.
The objection to claim 1 has been withdrawn as necessitated by amendment.




Information Disclosure Statement
The information disclosure statement (IDS) was filed on 9/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 20050039206 A1; filed 8/6/2004) in view of Saracino et al (US 20090144157 A1; filed 12/1/2008).

With regards to claim 1, Opdycke discloses a content creation system comprising: a communication network (Opdycke, Fig. 1: network 104); a media display device comprising: a first media display; a first processor; … the first processor … configured to access the first media display (Opdycke, Fig. 1: computer 110a with display device 112a) and determine features of the first media display (Opdycke, paragraph 104: "For example, facility 202 may have received the display's characteristics from a smart media box coupled to the display either directly or via intermediate servers… characteristics of the display, such as the display's aspect ratio, size, resolution…" The features of the first media display are transmitted to the facility, so they were determined prior to the transmission);… a content builder device in communication with the media display device over the communication network comprising (Opdycke, Fig. 1: Program server computer 106): an authoring display monitor; a second processor (Opdycke, paragraph 46: “For example, program server computer 106 also includes a processing unit, memory, network interface, input/output interfaces and devices, and the like”); an integrated development environment executable by the second processor and configured to receive input from a user and create content to be displayed on the first media display in response to the input from the user (Opdycke, paragraph 48: “In one embodiment, campaign workbench 206 is a web-based workflow system that allows users to create campaigns, deploy content to digital signage networks, and to measure and view results with respect to audience behavior metrics.”); and a preview engine executable by the second processor and configured to receive the features of the first media display (Opdycke, paragraph 104: "For example, facility 202 may have received the display's characteristics from a smart media box coupled to the display either directly or via intermediate servers… characteristics of the display, such as the display's aspect ratio, size, resolution…") and emulate the media player engine of the media display device by displaying an accurate preview of the content on the authoring display monitor  such that the content is displayed in accordance with the features of the first media display (Opdycke, paragraph 80: “facility 202 may provide a user a user interface that enables the user to manage content (including … preview, etc.) and to set up input variables and constraints which drive playlists and their creation, including the rules and conditions that govern which audience sees the content, what combination of content elements is shown, where, when, under what conditions, and in what format the content element is shown on the digital signage network." Opdycke, paragraph 104: “At step 904, facility 202 may generate content for the display based on the display's characteristic information. For example, facility 202 may develop content that is to be played on the display based on the characteristics of the display, such as the display's aspect ratio, size, resolution, potential methods of gathering audience data, etc.”).
However, Opdycke does not disclose a platform abstraction layer (PAL) executable by the first processor and configured to access the first media display; a platform shim executable by the first processor and configured to support shim application programming interfaces (APIs) to access the first media display using the PAL; and a media player engine executable by the first processor and configured to display content on the first media display using the shim APIs.
Yet Saracino teaches a platform abstraction layer (PAL) executable by the first processor and configured to access the first media display; a platform shim executable by the first processor and configured to support shim application programming interfaces (APIs) to access the first media display using the PAL; and a media player engine executable by the first processor and configured to display content on the first media display using the shim APIs (Saracino, Paragraph 32: "The API essentially functions as a middle-tier that allows it to be used in combination with a variety of other components. For example, a digital signage hardware provider can use the API to layer the content management 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opdycke and Saracino such that the digital sign display devices use abstract layers and APIs to enable the communication between the server computer and the display devices. This would have provided more functions to the display devices by standardizing the connection interfaces (Saracino, paragraph 32: “This software can thus beneficially use the API to access and incorporate these content management functions into its own software to produce a unique combination of features”).



With regards to claim 2, which depends on claim 1, Opdycke discloses wherein the integrated development environment is further configured to receive one or more content elements to be included in the content from a digital asset manager via the communication network (Opdycke, paragraph 37: “Network 104 is a communications link that facilitates the transfer of electronic content between, for example, the attached computers”; Opdycke, paragraph 63: “the user can execute a browser application on client computer 102 and connect to program server computer 106 in order to access facility 202. The user can then define a marketing object for the marketing campaign.”).

With regards to claim 3, which depends on claim 1, Opdycke discloses wherein the features of the first media display include resolution information determined by the … device, and wherein the preview engine is configured to display the accurate preview of the content based on the resolution information (Opdycke, paragraph 80: “facility 202 may provide a user a user interface that enables the user to manage content (including … preview, etc.) and to set up input variables and constraints which drive playlists and their creation, including the rules and conditions that govern which audience sees the content, what combination of content elements is shown, where, when, under what conditions, and in what format the content element is shown on the digital signage network." Opdycke, paragraph 104: “At step 904, facility 202 may generate content for the display based on the display's characteristic information. For example, facility 202 may develop content that is to be played on the display based on the characteristics of the display, such as the display's aspect ratio, size, resolution, potential methods of gathering audience data, etc.”).
 determined by the PAL (Saracino, Paragraph 32: "The API essentially functions as a middle-tier that allows it to be used in combination with a variety of other components. For example, a digital signage hardware provider can use the API to layer the content management services on top of its currently existing hardware infrastructure because the API can interface with a variety of hardware components such as different media players, digital signage, etc").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opdycke and Saracino such that the digital sign display devices use abstract layers and APIs to enable the communication between the server computer and the display devices. This would have provided more functions to the display devices by standardizing the connection interfaces (Saracino, paragraph 32: “This software can thus beneficially use the API to access and incorporate these content management functions into its own software to produce a unique combination of features”).


With regards claim 4, which depends on claim 1, Opdycke discloses wherein the preview engine is configured to automatically update the accurate preview of the content on the authoring display monitor in response to the user changing the content using the integrated development environment (Opdycke, paragraph 80: “facility 202 may provide a user a user interface that enables the user to manage content (including … preview, etc.) and to set up input variables and constraints which drive playlists and their creation, including the rules and conditions that govern which audience sees the content, what combination of content elements is shown, where, when, under what conditions, and in what format the content element is shown on the digital signage network.").

With regards to claim 5, which depends on claim 1, Opdycke discloses wherein the features of the first media display include hardware architecture information about the first media display, and wherein the preview engine is configured to emulate the media player engine based on the hardware architecture information (Opdycke, paragraph 80: “facility 202 may provide a user a user interface that enables the user to manage content (including … preview, etc.) and to set up input variables and constraints which drive playlists and their creation, including the rules and conditions that govern which audience sees the content, what combination of content elements is shown, where, when, under what conditions, and in what format the content element is shown on the digital signage network." Opdycke, .


With regards to claim 6, which depends on claim 1, Opdycke discloses wherein the preview engine is further configured to post-process the content for display on the authoring display monitor to create a final version of the content (Opdycke, fig. 6: accept the playlist 612 and invoke playlists 616).


With regards to claim 8, which depends on claim 1, Opdycke discloses wherein the integrated development environment is further configured to publish the content by transmitting the content to the media player engine of the media display device via the communication network, and wherein the media player engine displays the content on the first media display in response to receiving the content from the integrated development environment (Opdycke, paragraph 90: “In one embodiment, playlist provisioning may be implemented as a callable web service via an XML schema, for example, or alternatively can be accomplished by calling the necessary application programming interfaces associated with the relevant digital signage networks. The coupled display devices may then draw upon the databases for the programming rules and the content parts to display.”).

With regards to claim 9, which depends on claim 8, Opdycke discloses wherein the integrated development environment is further configured to save the content as a template (Opdycke, paragraph 54: “Additional examples of such data include digital signage network integration templates”).

Claims 10-15 recite substantially similar limitations to claims 1-6 respectively and are thus rejected along the same rationales.

Claims 17-18 recite substantially similar limitations to claims 8-9 respectively and are thus rejected along the same rationales.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke in view of Saracino et al, and further in view of Donley (US 20120324342 A1; filed 6/14/2012).


With regards to claim 7, which depends on claim 6, Opdycke does not disclose wherein the final version of the content includes additional content elements using at least one of a cascading style sheets (CSS) compliant design language or a European computer manufacturers association script (ECMAscript) compliant scripting language.
However, Donley teaches wherein the final version of the content includes additional content elements using at least one of a cascading style sheets (CSS) compliant design language or a European computer manufacturers association script (ECMAscript) compliant scripting language (Donley, paragraph 95: “FIG. 7 is a block diagram that illustrates a template for use in a media presentation for digital signage in accordance with some embodiments of the present invention… Each page is defined by an associated CSS file”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opdycke and Donley such that the content to be displayed as digital signage uses CSS. This would have enabled the invention to “define the overall look of the template and a fader CSS to define the styling for any fader that is used with the template” (Donley, paragraph 95).

Claim 16 recites substantially similar limitations to claim 7 and is thus rejected along the same rationales.


Response to Arguments
Applicant's arguments filed 11/20/2020 regarding claims 1-20 have been fully considered but they are not persuasive. Applicant argues that Opdycke, Saracino, and Donley do not disclose nor teach determining and transmitting the display characteristics of the display via the platform abstraction layer (PAL) to the facility, and that Opdycke does not teach displaying a preview using the display .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trachtenberg et al (US 20150070340 A1): Teaches using 3 layers of abstraction to standardize communication between a server and devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178